HYPERCOM CORPORATION
2851 West Kathleen Road
Phoenix, Arizona 85053
Phone: 602.504.5000
Fax: 602.504.4655

January 16, 2007

Mr. Philippe Tartavull
3550 Surfwood Road
Malibu, California 90265

Re: Offer of Employment

Dear Philippe:

Upon execution by you and Hypercom, this Agreement will constitute your
employment agreement (the “Agreement”) with Hypercom Corporation (“Hypercom” or
the “Company”).



1.   Position with the Company. Hypercom is pleased to offer you the position of
President of the Company, based at the Company’s headquarters in Phoenix,
Arizona. You may be called upon to serve in additional or other capacities from
time-to-time during your tenure with the Company. You will faithfully and
diligently perform all lawful duties commensurate with these positions,
including those duties directed by the Company’s Chief Executive Officer or his
designees, or the Board of Directors of the Company (the “Board”).



2.   Term. Your employment by the Company will be effective as of 12:01 a.m. on
February 6, 2007 and will terminate on February 5, 2010 (the “Term”), unless you
and the Company agree to renew your employment relationship.



3.   Compensation. You will receive the following compensation for your
services:



  (a)   You will receive a base salary of $350,000.00 per year, which may be
adjusted upward from time-to-time (the “Base Salary”) at the discretion of the
Board or downward in the event of a Company-wide downward compensation
adjustment. The first potential adjustment in salary will be February 6, 2008,
subject to the discretion of the Board. The Base Salary will be paid in equal
installments in accordance with the Company’s salary payment policies in effect
from time-to-time, and such salary payments will be subject to the usual
withholding for income tax and other customary deductions.



  (b)   Your target annual bonus compensation shall be one hundred percent
(100%) of your then-current Base Salary for each year during the term of this
Agreement, if the Company achieves the annual Performance Goals, as defined
below, and as determined by the Board; provided that you may be entitled to
receive annual bonus compensation in an aggregate amount up to one hundred and
fifty percent (150%) of your then-current base salary for each year during the
term of this Agreement if the Board deems it consistent with the achievement of
the Performance Goals for such year. The Performance Goals, and the percentage
of bonus compensation tied to each, will be specifically defined by the Board in
its discretion, but will likely include some or all of the following: revenue
growth, gross margin, earnings per share, market share growth and development of
the organization (the “Performance Goals”). The determination as to whether the
Company has achieved the Performance Goals will be made by the Board in its
discretion, and the bonus will be paid to you within five (5) business days
following such determination.



  (c)   Effective upon your first day of employment (or the first day thereafter
that the Company’s common stock is traded on the New York Stock Exchange), the
Board will grant to you thirty-five thousand (35,000) shares of restricted
common stock pursuant to the Company’s Long-Term Incentive Plan and subject to
the terms set forth in the Company’s form restricted stock agreement. Such
shares will be owned by you effective immediately upon the date of the grant,
provided, however, that if you are no longer employed by the Company on
February 6, 2008 for any reason other than your death, disability, or
termination of employment by the Company without Cause, or your resignation for
Good Reason, this grant may be forfeited upon the Board’s discretion and any
taxes paid by the Company on your behalf shall be repaid. You will agree to
timely file an election under Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”) to be taxed on the entire value of the shares on
the date of grant. Consequently, the Company shall make an additional payment
(the “Gross-up Payment”) to you equal to the highest marginal applicable federal
state and local taxes calculated on the total income you are required to include
on your federal and state income tax returns as a result of filing this 83(b)
election (but excluding the amount of income you will be required to include as
a result of the Gross-up Payment itself). Any Gross-up Payment to be paid
pursuant to this Agreement shall be timely withheld by the Company and paid over
to the applicable taxing authorities. The Company acknowledges that you
currently are a resident of California for state income tax purposes for
purposes of this subsection 3(c) and any other appropriate provision of this
Agreement.



  (d)   Effective upon your first day of employment (or the first day thereafter
that the Company’s common stock is traded on the New York Stock Exchange), the
Board will grant to you fifty thousand (50,000) shares of restricted common
stock of the Company pursuant to the Long-Term Incentive Plan (and the Company’s
form restricted stock agreement) restricted by achievement of the Performance
Goals to be established by the Board for fiscal years 2007 and 2008, as follows:
(i) fifty percent (50%) of the restricted common stock, or twenty-five thousand
(25,000) shares of restricted common stock, will vest based upon substantial
achievement of 2007 Performance Goals as determined by the Board; and (ii) the
remaining fifty percent (50%) of the restricted common stock or twenty-five
thousand (25,000) shares of restricted common stock will vest based upon
substantial achievement of 2008 Performance Goals as determined by the Board. If
either or both of the 2007 or 2008 Performance Goals are not fully and
completely achieved, the proportion of the restricted common stock which shall
vest pursuant to this subsection 3(d) shall be determined in the Board’s sole
discretion taking into account the Performance Goals achieved for such year, in
both quantitative and qualitative degree. The Company will also provide to you a
Gross-up Payment in connection with the restricted common stock grant (but not
on the cash so paid) pursuant to this subsection 3(d).



  (e)   Effective upon your first day of employment (or the first day thereafter
that the Company’s common stock is traded on the New York Stock Exchange), the
Board will grant to you an option to purchase one-hundred thousand (100,000)
shares of common stock of the Company (the “Option”) pursuant to the Company’s
Long-Term Incentive Plan (and the Company’s form option agreement) with a per
share exercise price equal to the fair market value of the per share price of
the common stock on the date of grant. The Option shall vest and be fully
exercisable on the first anniversary of your first day of employment (or the
first day thereafter that the Company’s common stock is traded on the New York
Stock Exchange), with respect to thirty-three and one-third percent (33.33%) of
the total number of shares subject to the Option. The remaining sixty-six and
two-thirds percent (66.67%) of the Option shall vest in equal monthly
installments over a period of twenty-four (24) months thereafter. The Option is
intended to be treated as an “incentive stock option” to the maximum extent
permitted under the Internal Revenue Code of 1986, as amended.



  (f)   You will be eligible, but not entitled, to receive additional grants of
stock options and restricted capital stock of the Company in such quantities and
subject to such conditions as the Board may determine in its sole and absolute
discretion.



  (g)   The Company will provide you with housing reimbursement in connection
with your business travel to the Company’s headquarters in Phoenix in a
reasonable amount to be determined by the Board, provided, however, that such
reimbursement will be in an amount comparable to the cost of a standard room at
the Sheraton Crescent Hotel located in Phoenix, Arizona and shall only apply to
housing costs incurred while residing in Phoenix, Arizona on business.



  (h)   For each week during the term of this Agreement, the Company will
provide you with a reasonable allowance for one round-trip airline ticket from
Los Angeles, California to Phoenix, Arizona (or comparable destinations), and
back, consistent with the terms of the Company’s travel policies then in effect
for executive officers. Upon presentation of receipts, the Company also will
reimburse you for all reasonable expenses incurred by you in connection with
your transportation to and from the airport in Phoenix and to and from the
airport in Los Angeles (consistent with the terms of the Company’s travel
policies then in effect for executive officers).



  (i)   In the event that you determine to move to Phoenix, Arizona from your
current residence, the Company will provide you with a moving package as set
forth in a separate letter provided to you. If you resign for any reason, except
as a result of a Change of Control as defined in the Definitions section,
attached hereto, within twelve (12) months of the date of reimbursement for the
move, you must reimburse the Company the full amount of the moving package
granted pursuant to this section.



  (j)   You may participate in any pension or profit sharing plan, stock
purchase plan, group benefit plan, medical plan, and/or other benefit plans,
either currently in effect or as may be established from time to time by the
Board, for which you as an officer of the Company are, and remain, eligible to
participate. (You acknowledge that you will not be entitled to any benefits
under any discretionary plan unless actually provided to you in accordance with
such plan.)



  (k)   You covenant and agree that, as soon as practicable but in no event more
than three (3) years from the date of this Agreement, you will beneficially own,
hold and retain shares of common stock of the Company equal in value to your
Base Salary for such given year (the “Minimum Ownership”); provided, however,
that this covenant shall not be construed to require or encourage you to
purchase shares of the Company’s common stock on the open market for the sole
purpose of achieving the Minimum Ownership, as such purposes are governed by the
Company’s insider trader policy. You also covenant and agree that you will not
sell or dispose of, or cause anyone else to sell or dispose of, any common stock
of the Company that you have received (i) as a result of this Agreement or
(ii) pursuant to any other Company compensation, until and unless you have
achieved (and will continue to maintain following such sale or disposition) the
Minimum Ownership.



  (l)   You will be eligible for, but not entitled to, receive such other
compensation as may from time to time be granted to you by the Board in its sole
and absolute discretion, including additional bonuses approved by the Board or
the Board’s Compensation Committee.



  (m)   You will be permitted to take vacations and sick leave, in accordance
with the Company’s policies and procedures as in effect for officers of the
Company.



4.   Benefits and Employment Matters. The Company offers a comprehensive array
of employee benefit programs. Currently, those programs include paid time off
(“PTO”), medical, dental and vision care, paid holidays, disability insurance,
life insurance, travel accident insurance, 401(k) Plan, Hypercom Employee Stock
Purchase Plan, and tuition reimbursement. Details of these programs will be
provided to you. Eligibility for Company benefit programs may vary by employee
status, length of service, and by the specific benefit program. Hypercom
reserves the right to modify, suspend or terminate its benefit programs in its
sole discretion.



5.   Business Expenses. The Company will pay or reimburse you for all ordinary
and necessary business expenses incurred or paid by you in furtherance of the
Company’s business, in accordance with the Company’s policies and procedures.



6.   Termination for Cause or by Voluntary Resignation.



  (a)   The Company may terminate you for Cause, as defined below. Upon any
termination for Cause, or in the event that you voluntarily resign from the
Company, you will be entitled to receive only that compensation due you through
the date of termination or resignation, as the case may be.



  (b)   For purposes of this Agreement, “Cause” means if the Board, in its
reasonable and good faith discretion, determines that you (i) have developed or
pursued interests substantially adverse to the Company, (ii) have materially
breached any employment or confidentiality agreement, (iii) have not devoted a
majority of your business time, effort and attention to the affairs of the
Company (or such lesser amount as has been agreed to in writing by the Company),
(iv) are charged by any governmental entity with any felony (excluding traffic
violations) that is reasonably determined by the Board to be true and to
adversely reflect upon the Company’s standing in the community, or (v) have
engaged in gross misconduct or other material omissions that are significantly
detrimental to the well-being of the Company.



7.   Death or Disability.



  (a)   Except as provided in this subsection 7(a), no salary or benefits shall
be payable under this Agreement following the date of your death. In the event
of your death, any Base Salary earned by you up to the date of your death, as
well as any unreimbursed expenses or Gross-up Payment, shall be paid to your
estate or named beneficiary within a reasonable time following your death. In
addition, the title to (i) such restricted common stock granted pursuant to
subsection 3(c) hereof, and (ii) any other restricted common stock not governed
by a conflicting agreement or performance requirements (including the restricted
stock granted pursuant to subsection 3(d) hereof), the vesting of which is
contingent upon continued employment with the Company, shall immediately pass to
your estate or named beneficiary.



  (b)   If during the term of your employment, you become so disabled or
incapacitated by reason of any physical or mental illness or any substance or
chemical dependency which renders you unable to perform the services required of
you pursuant to your employment for a continuous period of three (3) months,
then, at the option of the Board, your employment will terminate at the end of
such three (3) month period, provided that (i) the Board exercises reasonable
efforts to accommodate such disability in accordance with the American with
Disabilities Act, and (ii) during such period of disability, incapacity or
incapacity, you will be paid your Base Salary and expenses otherwise payable to
you.



  (c)   In the event of your death, for a period of twelve (12) months from the
date of death the Company will pay for COBRA benefits (or the equivalent) for
your surviving spouse and dependents covered by the Company’s group health plan
at the time of your death. In the event of your termination on account of
disability, for a period of twelve (12) months from the date of termination the
Company will pay for COBRA benefits or the equivalent for you, your spouse, and
your dependents covered by the Company’s group health plan at the time of
termination.



8.   Termination by the Company Other than for Cause or by You for Good Reason.



  (a)   In the event that you are terminated without Cause or you terminate your
employment for Good Reason within twelve (12) months from the effective date of
this Agreement, you will be entitled to an amount equal to one and one-half
(1.5) years of Base Salary, to be paid in the form of salary continuation at the
normal payroll intervals of the Company. In the event that you are terminated
without Cause or you terminate your employment for Good Reason after twelve
(12) months from the effective date of this Agreement, you will be entitled to
an amount equal to one (1) year of Base Salary, to be paid in the form of salary
continuation at the normal payroll intervals of the Company. Upon any
termination without Cause or termination for Good Reason, all your options to
purchase common stock of the Company, the exercise price of which is less than
the then fair market value of such common stock upon the date of termination,
shall immediately vest (the “Vested Options”). You shall have the later of
(i) ninety (90) days from the date of your termination or (ii) the expiration
date of such options to exercise the Vested Options; provided, however, that if
your termination without Cause or termination for Good Reason and subsequent
acceleration of all of a portion of your Vested Options under this subsection
8(a) were to occur pursuant to, or immediately prior to, a Change in Control
and, would cause a charge to the Company’s earnings, then the Board shall have
discretion to offer you a consulting position in lieu of accelerating your
Vested Options during which consulting period your options would continue to
vest as if you had not been terminated, as deemed appropriate by the Board.



  (b)   For a period of twelve (12) months from the date of your termination
without Cause or your resignation for Good Reason, the Company will pay for the
COBRA benefits available to you, your spouse and your dependents covered by the
Company’s group health plan at the time of termination. For purposes of this
Agreement, the date of termination of employment without Cause shall be the date
specified in a written notice of termination or resignation.

The payments pursuant to this provision shall be subject to the provisions set
forth in Section 19.



9.   Resignation Following Change of Control.

If, after a Change of Control, as defined in the Definition section, attached
hereto, you resign for Good Reason within the 60-day period following the last
event that constitutes Good Reason, and the Change of Control occurs within
thirty-six (36) months from the effective date of this Agreement, you will
receive:



  (a)   Payment equal to one and one-half (1.5) years Base Salary in a lump sum
upon effectiveness of the release contemplated by Paragraph 18 below; and



  (b)   For a period of eighteen (18) months from the date of your termination,
the Company will pay for the COBRA benefits due you.

In the event that you resign for Good Reason, following a Change of Control, and
the Change of Control occurs after thirty six (36) months from the effective
date of this Agreement, you will receive:



  (a)   Payment equal to one (1) year Base Salary in a lump sum upon
effectiveness of the release contemplated by Paragraph 18 below; and



  (b)   For a period of eighteen (18) months from the date of your termination,
the Company will pay for the COBRA benefits due you.

The payments pursuant to this provision shall be subject to the provisions set
forth in Section 19.



10.   Post-Employment Obligations. Your employment is expressly contingent on
you executing and delivering to the Company the Hypercom Confidentiality,
Non-Solicitation, & Non-Compete Agreement, attached hereto as Exhibit A



11.   Representations. You acknowledge that this offer of employment is based
on, and the Company is relying upon, your representation that: (i) you are not
prohibited from contacting the Company or entering into any employment
arrangement with the Company; (ii) you rightfully possess any and all
information that has been discussed or may be discussed with the Company in the
future; (iii) no other person or entity has any interest in such information,
arising out of any current or previous employment relationship or otherwise; and
(iv) you have the lawful right to disclose such information to the Company, that
such disclosure or any employment arrangement with the Company, will not violate
the terms of any employment, non-compete, non-solicitation, confidentiality or
non-disclosure agreement, or any other similar agreement, contract, law, code,
regulation, or other rights, obligations or prohibitions applicable to such
information, and that such information could not be considered in any way a
trade secret in any jurisdiction.



12.   Personal Rights and Obligations. This Agreement and all rights and
obligations hereunder are personal and will not be assignable by either you or
the Company except as provided in this Paragraph 12, and any purported
assignment in violation thereof will be null and void. Subject to the provisions
of Section 9, any person, firm or corporation succeeding to the business of the
Company by merger, consolidation, purchase of assets or otherwise will assume by
contract or operation of law the obligations of the Company hereunder and in
such a case you will continue to honor the terms of this Agreement with such
business substituted for the Company as the employer.



13.   Board Service. Your acceptance of this offer of employment will be
received as your resignation from the Board of Directors of the Company. In
addition, you agree to not participate as a member of any Board of Directors for
the first twelve (12) months of your employment by the Company. Thereafter, your
service as a member of any Board of Directors other than that of the Company
will require the prior written consent of a majority of the members of the Board
of the Company. The Board shall not unreasonably withhold its consent.



14.   Notices. Any notice, election or communication to be given hereunder will
be in writing and delivered in person or deposited, certified or registered, in
the United States mail, postage prepaid, addressed as follows:

If to the Company:

Hypercom Corporation
2851 West Kathleen Road
Phoenix, Arizona 85053
Attn: General Counsel

If to you:

Philippe Tartavull

3550 Surfwood Road

Malibu, California 90265

or to such other addresses as the Company or you may from time to time designate
by notice hereunder. Notices will be effective upon delivery in person or upon
receipt of any facsimile or e-mail, or at midnight on the fourth business day
after the date of mailing, if mailed.



15.   Entire Agreement. Except for the Hypercom Employee Confidentiality,
Non-Solicitation & Non-Compete Agreement attached hereto as Exhibit A and the
Company’s policies and procedures to which you are subject, this Agreement
constitutes and embodies the full and complete understanding and agreement of
the Company and you with respect to your employment by the Company and
supersedes all prior understandings or agreements whether oral or in writing.
This Agreement may be amended only by a writing signed by you and the Company.
This Agreement may be executed in any number of counterparts, each of which will
be considered a duplicate original.



16.   Arbitration. Any controversy relating to this Agreement or relating to the
breach hereof will be settled by arbitration conducted in Phoenix, Arizona in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect. The award rendered by the arbitrator(s) will be
final and judgment upon the award rendered by the arbitrator(s) may be entered
upon it in any court having jurisdiction thereof. The arbitrator(s) will possess
the powers to issue mandatory orders and restraining orders in connection with
such arbitration. The expenses of the arbitration will be borne by the losing
party unless otherwise allocated by the arbitrator(s). This agreement to
arbitrate will be specifically enforceable under the prevailing arbitration law.
During the continuance of any arbitration proceedings, the parties will continue
to perform their respective obligations under this Agreement. Nothing in this
Agreement will preclude the Company or any affiliate or successor from seeking
equitable relief, including injunction or specific performance, in any court
having jurisdiction, in connection with any obligations of confidentiality.



17.   Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws of the State of Arizona.



18.   Withholding and Release. You hereby acknowledge that you have carefully
reviewed the provisions of this Agreement and agree that the provisions are fair
and equitable, and that they are necessary and reasonable in order to protect
the Company and its affiliates in the conduct of their business. You acknowledge
and agree that payments made to you hereunder may be subject to withholding. You
further acknowledge and agree that payment of any compensation to be provided to
you following any termination of your employment is subject to your compliance
with any reasonable and lawful policies or procedures of the Company relating to
employee severances, including the execution and delivery by you of a release
reasonably satisfactory to the Company of any and all claims that you may have
against the Company or related persons, except for (i) any continuing
obligations required by law or provided herein, and (ii) for any continuing
obligations of indemnification due you as an officer (or a former officer).



19.   Code Section 409A. If any payments under this Agreement are subject to the
provisions of Code Section 409A, it is intended that the Agreement will comply
fully with and meet all the requirements of Code Section 409A. Consequently, any
payment under this Agreement shall be subject to the provisions of this
Section 19. If you are a “Specified Employee” of the Company for purposes of
Code Section 409A at the time of a payment event set forth in Sections 8 or 9
then no payments pursuant to those Sections shall be made to you by the Company
until the amount of time has passed that is necessary to avoid incurring excise
taxes under Code Section 409A. Should this Section 19 result in a delay of
payments to you, on the first day any such payments may be made without
incurring a penalty pursuant to Section 409A (the “409A Payment Date”), the
Company shall begin to make such payments as described in Sections 8 or 9,
provided that any amounts that would have been payable earlier but for the
application of this Section 19, shall be paid in lump-sum on the 409A Payment
Date along with accrued interest at the rate of interest announced by Bank of
America, Arizona from time to time as its prime rate from the date that payments
to you should have been made under this Agreement. The balance of such payments
shall be payable in accordance with regular payroll timing and the COBRA
premiums shall be reimbursed monthly. For purposes of this provision, the term
Specified Employee shall have the meaning set forth in Code
Section 409A(2)(B)(i) or any successor provision and the treasury regulations
and rulings issued hereunder.

We look forward to working with you to fully enable your and our shareholders’
mutual success.

Sincerely,

/s/ William Keiper
William Keiper
Chief Executive Officer

Accepted by:

/s/ Philippe Tartavull
Philippe Tartavull

Date of Acceptance:
January 16, 2007

1

Definitions

“Change of Control” means and includes each of the following:

(1) the acquisition of beneficial ownership, directly or indirectly, of
securities having 50% or more of the combined voting power of the Company’s then
outstanding securities by any “Unrelated Person” or “Unrelated Persons” acting
in concert with one another either at one time or over a series of purchases.
For purposes of this definition, the term “Person” shall mean and include any
individual, partnership, joint venture, association, trust, corporation, or
other entity (including a “group” as referred to in Section 13(d)(3) of the
Securities Exchange Act of 1934. For purposes of this Section, the term
“Unrelated Person” shall mean and include any Person other than the Company, or
an employee benefit plan of the Company, or any officer, director, or 10% or
more shareholder of the Company as of the date of this Agreement

(2) the consummation of any consolidation or merger of the Company in which the
Company is not the continuing or surviving entity, or pursuant to which common
stock would be converted into cash, securities or other property, other than a
merger of the Company in which the holders of the Company’s common stock
immediately prior to the merger have at least 50% ownership of beneficial
interest of common stock or other voting securities of the surviving entity
immediately after the merger;

(3) the consummation of any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of assets or earning power
aggregating more than 50% of the assets or earning power of the Company and its
subsidiaries (taken as a whole), other than pursuant to a sale-leaseback,
structured finance or other form of financing transaction;

(4) the stockholders of the Company shall approve any plan or proposal for
liquidation or dissolution of the Company; or

(5) during any period of two consecutive years, individuals who at the beginning
of such period constituted a majority of the Board shall fail to constitute a
majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period.

“Good Reason” means, without your consent:

(1) you suffer a reduction in position or a material change in your functions,
duties or responsibilities;

(2) your Base Salary is reduced by the Company or there is a material reduction
in your current benefits (other than a reduction in the benefits as part of
overall reduction applicable to all or substantially all other officers); or

(3) you are required by the Company to reside other than in Maricopa County,
Arizona, or in Malibu, California.

2